Judgment modified by striking therefrom the word “fraudulent,” and as so modified affirmed, with costs. The ninth and tenth findings of fact are reversed, and it is found: Ninth. That in the year 1911 the defendant James C. DanzEo procured plaintiffs to sign a deed under seal purporting to convey the premises aforementioned to the Classon Building Company, which deed was dated July 15, 1911, and recorded in the office of the register of the county of Kings in liber 3317 of Conveyances, page 100, on August 28,1911, in section 7, block 1896. Tenth. That the defendant Danzilo understood that the deed was in the nature of a mortgage, and procured it to effectuate the payment of interest on the mortgages and taxes; but he did not cause plaintiffs to understand his purpose, and the minds of the parties did not meet in the execution and delivery of the deed. The first conclusion of law is modified so as to read asfollows: “ That the deedmentioned in finding ninth is void.” Mo opinion. Jenks, P. J., Burr, Thomas, Rich and Putnam, JJ., concurred. Order to be Settled before Mr. Justice Thomas.